DETAILED ACTION

Election/Restrictions
Applicant's election, with traverse of Group (II (claims 16-20) in response to the to the lack of unity/restriction requirement dated Sept. 22, 2021 is hereby acknowledged.  Applicant made its election in its reply filed November 19, 2021.
Applicant’s traversal of the lack of unity/restriction is not persuasive in that there would have been a serious burden on the examiner on further searching the claims of Group I because the subject matter of these claims is drawn to an inhibitor composition that may present in any technology/art known in the Office.  The examiner would have had to search the Group I claims in numerous arts/technologies while searching more specific claims in the oilfield art (Group II claims).  
Accordingly, claims 16-20 and new claims 21-34 have been examined in the instant action in accordance with Applicant’s election whereas claims 1-15 have been withdrawn from consideration as drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 and new claims 21-34 are rejected under 35 U.S.C. 103 as unpatentable over Treybig (US 2015/0354323 A1 to Treybig et al., published December 10, 2015) in view of DeWolf (US 2014/0120276 A1 to DeWolf et al., published May 1, 2014).  Treybig was cited by Applicant in its Information Disclosure Statement filed Feb. 25, 2021.
Treybig discloses a method for reducing corrosion caused by an acidic treatment fluid that comprises treating a surface of a sour oilfield wellbore (an “acidic medium” that can comprise HCl) with a fluid, wherein the fluid contains a corrosion inhibiting composition, wherein the corrosion inhibiting composition includes an effective amount of a corrosion inhibiting system and an intensifier system, wherein the corrosion inhibitors are, particularly, hydrogen sulfide inhibitors, such as a dialkyl sulfate quaternary salt of 1,2-disubstituted imidazolines or 1,2-disubstituted imidazoline amides/polyamines, and wherein the intensifier system include mixtures of ammonium iodide, iodine, water, trans-cinnamaldehyde, and/or formic acid (abstract; [0008]; [0011] to [0015]; [0018]; [0031]; [0032]; [0035]; [0060]; [0061]; Table on page 2; see definition of “imidazoline compound” on pages 22-23 of Applicant’s specification for the term including fatty acid derivatives thereof).  The method is effective at treatment rates lower than 500 ppm to 1000 ppm, at temperatures across the 50ºC. to 120ºC range and is as effective in the water phase as it is in the gas phase ([0011]; [0031]; [0032]). 
Treybig also discloses that the corrosion inhibitor composition can include a blend of surfactants in combination with intensifiers (‘CE5’), such as cinnamaldehyde and formic acid, which provide unique corrosion inhibiting protection ([0091]; Table on page 2, which depicts sample E5 as a blend of water, trans-cinnamaldehyde, formic acid and a solvent system including isopropanol).  On the Table on page 2, Treybig depicts that imidazoline compound can be E1, which is the reaction of product tall oil fatty acid and N-(2-aminoethyl)ethanolamine (AEEA) quaternized with diethyl sulfate ([0018]).
Treybig does not expressly disclose its corrosion inhibiting composition containing an alkoxylated fatty amine or a surfactant.
However, DeWolf teaches a process for reducing corrosion of equipment containing a chromium-containing alloy in the oil/gas industry that comprises contacting the equipment (e.g., tank, pipe, tube (casing) or vessel) made partly of a chromium-containing alloy with a specified diacetic/methylglycine acid solution, wherein the solution reduces corrosion in the chromium-containing alloy surface to reduce corrosion, wherein the solution can further contain a solvent, surfactant, alcohol and corrosion inhibitor (abstract; [0001]; [0013] to [0015]; [0017]; [0021]).  The solution/composition can further contain a cationic surfactant because it is common practice in the oil and/or gas industry to add a cationic surfactant to decrease undesired corrosivity of fluids and to facilitate the cleaning and/or descaling oil/gas industry equipment, wherein the cationic surfactant can comprise quaternary ammonium compounds, such as trimethyl tallow ammonium chloride and trimethyl cocoammonium chloride or combinations thereof ([0021]; [0028]).  Alternatively, the surfactant can be a nonionic, such as an alkoxylated alcohol surfactant that can be ethoxylated ([0026], it is the examiner’s position that this alcohol surfactant would encompass alcohols within the range of one and twenty-two carbons recited in present claim 31).
Moreover, DeWolf teaches a sample of its solution/composition that contains water, a surfactant, and a commonly known corrosion inhibitor additive containing alkoxylated fatty amine salts, an alkoxylated organic acid and a thiourea ([0047]; Example 3)
Therefore, it would have been obvious to a person of ordinary skill in the art at the time that the present application was filed to include an alkoylated fatty acid amine compound and a surfactant, such as an alkoxylated alcohol or quaternary ammonium compound, in the composition used in Treybig’s method for reducing corrosion in a surface involved in an oilfield operation.  It would have been obvious to one skilled in the art to do so to attain a resultant fluid that is more effective in reducing corrosion of wellbore surfaces/equipment, particularly, those containing chromium, when used in a treatment operation, in accordance with the teachings in DeWolf regarding surfactants and alkoxylated fatty acid amines as commonly known/used together in the oilfield art as corrosion reducing agents.
Although Treybig may not expressly teach the concentration or weight percent/ratios recited in the present claims, Applicant has not shown the criticality of these concentrations/ratios to the presently claimed invention.  Differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Thus, the instant claims are unpatentable over Treybig and DeWolf.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768



March 4, 2022